128 U.S. 53 (1888)
ROBINSON
v.
FAIR.
No. 18.
Supreme Court of United States.
Argued April 9, 10, 1888.
Decided October 22, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF CALIFORNIA.
*64 Mr. J.C. Bates and Mr. John A. Campbell for plaintiffs in error.
Mr. Samuel M. Wilson for defendant in error.
*76 MR. JUSTICE HARLAN, after stating the case, delivered the opinion of the court.
The principal assignment of error is, that, under the Constitution of California prior to 1880, the Probate Court could not take jurisdiction of a proceeding to partition real estate. It is contended that its control over the estate ceased when it approved the final settlement, and, by a decree of distribution, defined the nature and extent of the interests of the heirs in the remaining estate of the decedent. A partition severing the unity of possession among the heirs, and investing each with a right, as against the others, to the exclusive possession and ownership of distinct parts of the estate, could not, it is insisted, have been constitutionally effected by proceedings in a Probate Court. These questions have received the most careful consideration, as well because of their intrinsic importance, as because their determination by this court, as we are informed by counsel, may seriously affect the title to large bodies of land in California.
*77 Tracing the course of legislation in California in reference to the jurisdiction and powers of the Probate Courts of that State, we find that the first statute upon the subject is that of April 22, 1850, entitled "An Act to regulate the Settlement of the Estates of Deceased Persons." Stat. California, 1850-53, c. 129, p. 377. Another statute was passed May 1, 1851, having a similar title, and covering the same subject. Compiled Laws California 1850, c. 120, pp. 377 to 423. The provisions of these statutes relating to proceedings in the Probate Courts for the final settlement, distribution, and partition of estates were continued without material change, and the powers of those courts enlarged, by the Code of Civil Procedure. The sections of the code bearing upon the question of the jurisdiction and powers of those courts are too numerous to be incorporated in this opinion. It is sufficient to say that upon a careful examination of them, we are of opinion that it was the intention of the legislature to invest Probate Courts with authority, in connection with, and as ancillary or supplementary to, the settlement and distribution of estates, to make partition of real property  where the title of the deceased owner and the heirship of the parties are undisputed  so as to invest each heir with a separate title to the particular part or parts allotted to him by the decree of partition. No other interpretation is consistent with the words of the code. §§ 1581, 1634, 1665, 1666, 1668, 1675, 1676 to 1686, inclusive.
Does the state constitution prohibit the partition of real estate by proceedings in a Probate Court? The contention of the plaintiffs is, that exclusive original jurisdiction of such proceedings is given to District Courts, and that partition is foreign to the probate system as recognized in that instrument.
By the constitution of California, in force at the time partition was made of the estate in question, the judicial power of the State was "vested in a Supreme Court, in District Courts, in County Courts, in Probate Courts, and in justices of the peace, and in such Recorders' and other inferior courts as the legislature may establish in any incorporated city or town;" and the Supreme Court, the District, County, Probate, and *78 such other courts as the legislature should prescribe, were declared to be courts of record. Const. of 1849, amended in 1862, Art. VI, §§ 1, 9. The Supreme Court is invested with appellate jurisdiction in all cases in equity; in all cases at law involving the title or possession of real estate, or the legality of any tax, impost, assessment, toll or municipal fine, or in which the demand, exclusive of interest, or the value of the property in controversy, amounts to three hundred dollars; in all cases arising in the Probate Courts; and in all criminal cases amounting to felony, on questions of law. It also has "power to issue writs of mandamus, certiorari, prohibition, and habeas corpus, and also all writs necessary or proper to the complete exercise of its appellate jurisdiction." Id. § 4.
The constitution of 1849 provided that the District Courts "shall have original jurisdiction in law and equity in all civil cases where the amount in dispute exceeds two hundred dollars, exclusive of interest. In all criminal cases not otherwise provided for, and in all issues of fact joined in the Probate Courts, their jurisdiction shall be unlimited." Const. 1849, Art. VI, § 6. But in 1862 the constitution was amended, and in lieu of that section the following was substituted: "The District Courts shall have original jurisdiction in all cases in equity; also, in all cases at law which involve the title or possession of real property, or the legality of any tax, impost, assessment, toll, or municipal fine, and in all other cases in which the demand, exclusive of interest or the value of the property in controversy, amounts to three hundred dollars; and also in all criminal cases not otherwise provided for. The District Courts and their judges shall have power to issue writs of habeas corpus, on petition by or on behalf of any person held in actual custody, in their respective districts." Const. 1862, Art. VI, § 6.
The constitution of 1849, also, provided for the election of a county judge in each organized county, who "shall hold the County Court, and perform the duties of surrogate or probate judge," and, with two justices of the peace, "shall hold Courts of Sessions, with such criminal jurisdiction as the legislature shall prescribe; and he shall perform such other duties as *79 shall be required by law." It was further provided that "the County Courts shall have such jurisdiction in cases arising in justices' courts, and in special cases, as the legislature may prescribe, but shall have no original civil jurisdiction except in such special cases." Const. 1849, Art. VI, §§ 8 and 9. But by the amendments of 1862 the powers and jurisdiction of County Courts were greatly enlarged, as will be seen from the following section adopted in lien of those just cited: "Section 8. The County Courts shall have original jurisdiction of actions of forcible entry and detainer, of proceedings in insolvency, of actions to prevent or abate a nuisance, and of all such special cases and proceedings as are not otherwise provided for; and also such criminal jurisdiction as the legislature may prescribe; they shall also have appellate jurisdiction in all cases arising in courts held by justices of the peace and recorders, and in such inferior courts as may be established in pursuance of section one of this article, in their respective counties. The county judges shall also hold in their several counties Probate Courts, and perform such duties as probate judges as may be prescribed by law. The county courts and their judges shall also have power to issue writs of habeas corpus, on petition by or on behalf of any person in actual custody in their respective counties."
The argument in behalf of the plaintiffs, briefly stated, is, that the legislature could not confer upon County Courts jurisdiction of suits or matters of which original jurisdiction is given by the constitution to District Courts; that whether a proceeding for partition be regarded as a case in equity, or a case at law involving the title or possession of real property, it is within the original, and, therefore, exclusive jurisdiction of a District Court; and that the provision requiring county judges to hold "Probate Courts," "and perform such duties as probate judges as may be prescribed by law," did not authorize the legislature to invest Probate Courts with jurisdiction, concurrent with District Courts, in cases of which the latter were, by express words, given original jurisdiction. It must be confessed that some support for this position is found in the general language employed in Zander v. Coe, 5 *80 California, 230, People v. Fowler, 9 California, 85, and Caulfield v. Stevens, 28 California, 118. In Zander v. Coe, the court proceeded upon the ground that the legislature could not confer on one court the functions and powers which had been conferred by the constitution upon another court. In People v. Fowler, 9 California, 85  where the question was as to the constitutionality of a statute giving an appeal to the Court of Sessions from a judgment in a criminal case tried in a justice's court  the court, referring to Zander v. Coe, and previous cases, said: "The rule of construction established by these decisions is this: That when certain powers are, in form affirmatively, bestowed upon certain courts, they are still exclusive, unless there be some exception specified in the constitution itself, or the power to prescribe the cases to which the jurisdiction should extend be expressly given to the legislature. For example: there is affirmatively conferred upon the District Courts certain original jurisdiction in civil cases, and there is no specified exception stated, and no power expressly given to the legislature either to limit or increase this jurisdiction; therefore it is, as to the class of cases enumerated, exclusive."
In Caulfield v. Stevens, 28 California, 118, the court declared to be unconstitutional an act empowering justices of the peace to try actions for forcible entry, or forcible or unlawful detainer. Its validity was attempted to be maintained under the general grant to the legislature of power to fix by law the "powers, duties, and responsibilities" of justices of the peace. Const. 1862, Art. VI, § 9. But the court held that the subject of forcible entries and of forcible and unlawful detainers was expressly committed by the constitution to County Courts, and that the act there in question was unconstitutional. Whether the court had in view the rule of constitutional construction announced in Zander v. Coe and People v. Fowler, it is impossible to say; for no reference is made to either case. As pointed out in Courtwright v. Bear River &c. Mining Co., 30 California, 573, the decision in Caulfield v. Stevens went beyond what was necessary to be decided; it might have been rested entirely upon the ground that the constitution in terms *81 invested County Courts, declared to be courts of record, with original jurisdiction of actions of forcible entry and detainer, and the authority of the legislature to fix by law the powers, duties, and responsibilities of justices of the peace was burdened with the condition that "such powers shall not, in any case, trench upon the jurisdiction of the several courts of record." Section 9.
Prior to Caulfield v. Stevens, there were two decisions in the state court which seem to rest upon a different rule of constitutional construction, Estate of De Castro v. Barry, 18 California, 96, and Perry v. Ames, 26 California, 372, 382. The first one was a suit for partition. It was brought in a Probate Court under § 264 of the Probate Act of 1851, (Compiled Laws of California, 1850-3, p. 415,) providing that "partition of the real estate may be made as provided in this chapter, although some of the original heirs or devisees may have conveyed their shares to other persons, and such shares shall be assigned to the person holding the same, in the same manner as they otherwise should have been to such heirs or devisees." That section  the words "or distribution" being added after "partition," and "legatees" after "heirs"  is incorporated into the Code of Civil Procedure, § 1678. In that case the point was made that the Probate Court had no jurisdiction, because the petitioners were not heirs or devisees, and, therefore, not entitled to sue in the form adopted. But the jurisdiction of the Probate Court was sustained, on the ground that the statute placed alienees upon the same footing as the original heirs or devisees. While the authority of the Probate Court was not assailed upon the ground now asserted  namely, that the court could not, under the Constitution, entertain jurisdiction of a suit for partition  that question was necessarily involved in the case; and the decree, which was affirmed, should have been reversed, if it be true that the jurisdiction of the Probate Court, in cases of partition, could not be made concurrent with that of the District Courts. In Perry v. Ames, the question was as to the jurisdiction of District Courts, under the State Constitution as amended in 1862, in cases of mandamus. It was contended that the Supreme *82 Court alone could issue a writ of mandamus, because upon that court had been conferred, in terms, power "to issue writs of mandamus, certiorari, prohibition, and habeas corpus, and also all writs necessary or proper to the complete exercise of its appellate jurisdiction," while no such power was expressly conferred upon the District Courts. It was decided that although the Supreme Court had been invested, in terms, with original jurisdiction in cases of mandamus, the District Courts had the same power, in respect to that species of remedy, by virtue of the general grant to them of jurisdiction in all civil cases in equity and in certain specified cases at law.
But the fullest discussion as to the general question is to be found in Courtwright v. Bear River, &c. Mining Co., above cited. The principal point there was, whether a District Court could take jurisdiction of an action in equity to abate a nuisance. The latter court held that it could not, for the reason that original jurisdiction of an action to prevent or abate a nuisance is expressly granted to County Courts. Art. VI, § 8. But it was adjudged by the Supreme Court of the State that the jurisdiction of County Courts of such actions was only concurrent with that of District Courts  the latter having original jurisdiction of suits to abate nuisances under the general grant to them of jurisdiction in cases in equity. It was held, that while the Constitution expressly provides that the powers conferred upon justices of the peace "shall not in any case trench upon the jurisdiction of the several courts of record"  thereby indicating that the jurisdiction conferred upon the several courts of record should be exclusive as against justices of the peace  no analogous provision was made as between the courts of record; and that, consequently, the Constitution did not forbid the Legislature from investing courts of record of the same order and grade with equal authority over any given cause or subject-matter of litigation. The court, also, said that "the cases are numerous which stand opposed to or are inconsistent with the idea of the complete distribution by the Constitution of judicial power among the several courts, and of their exclusive jurisdiction of all the subject-matters committed to them." "There are many matters," *83 it observed, by way of illustration, "that we need not pause to specify, that would usually and properly pertain to the court exercising probate powers, as involved in the settlement of the estates of deceased persons, that may form the subject-matters of suits in equity and be properly litigated in the District Court." It referred to Perry v. Ames as sustaining the theory of concurrent jurisdiction, and pronounced that doctrine to be correct. It further said that the dictum in Caulfield v. Stevens must yield to the decision in Perry v. Ames.
The doctrine of this case, upon the question of the concurrent jurisdiction of District and Probate Courts of actions in equity to abate nuisances, was reaffirmed in Yolo County v. City of Sacramento, 36 California, 193, 195.
The latest decision in the state court, to which our attention is called, which bears directly on the question of jurisdiction, is Rosenberg v. Frank, 58 California, 387, 402. In that case will be found some material qualification of the general language used in previous cases. That was a suit in equity, brought by executors in a District Court, for the purpose of obtaining a construction of a will. It was suggested that the Probate Court had jurisdiction of the subject-matter of the cause, and that its jurisdiction was, for that reason, exclusive. The court, adhering to the rule announced in the Courtwright case, held the authority of the District Court to be ample and plenary, under the grant to it of original jurisdiction in cases in equity. After stating that the jurisdiction of Probate Courts is not defined in the Constitution, and referring to the provision that county judges shall "perform such duties as probate judges as may be prescribed by law," the court said: "It seems from the above that the legislature may make the jurisdiction of the probate judge or court what it pleases, within the limits of that jurisdiction which is understood as usually pertaining to Probate Courts." As late as Burroughs v. De Couts, 70 California, 361, 371, the court said: "Both Burroughs and Seamens are estopped by the decree of partition in probate from setting up title derived from Soto adverse to that of their co-tenants under the same title"  citing Code *84 of Civil Procedure, § 1908; Freeman on Cotenancy and Partition, § 530-32; and Freeman on Judgments, § 249.
Whether it is to be fairly deduced from the broad language in previous decisions, that the legislature may confer upon Probate Courts concurrent jurisdiction as to every matter embraced within the grant of original jurisdiction to the District Courts, is a question which need not be now decided. It is only necessary to accept the decision in Rosenberg v. Frank, as furnishing the constitutional test for determining the extent of the jurisdiction with which the Probate Courts of California may be endowed. The question, therefore, is, whether, after the final settlement of the accounts of a personal representative, and after a decree of distribution, defining the undivided interests of heirs in real estate in the hands of such representative  neither the title of the decedent nor the fact of heirship being disputed  the partition of such estate among the heirs, so as to invest them, separately, with the exclusive possession and ownership, as against co-heirs, of distinct parcels of such realty, is a subject-matter which may be committed to Probate Courts according to the jurisdiction usually pertaining to those tribunals.
We lay aside, as not open to dispute, the proposition that there is a difference between distribution and partition. And we are satisfied that that difference was in the mind of the legislature when it passed the original Probate Act, as well as when the Code of Civil Procedure was adopted. As correctly observed by counsel, distribution neither gives a new title to property, nor transfers a distinct right in the estate of the deceased owner, but is simply declaratory as to the persons upon whom the law casts the succession, and the extent of their respective interests; while partition, in most, if not in all, of its aspects, is an adversary proceeding, in which a remedial right to the transfer of property is asserted, and resulting in a decree which, either ex proprio vigore or as executed, accomplishes such transfer. But this difference is not sufficient in itself, to solve the inquiry as to whether partition is so far alien to the probate system, as recognized by the Constitution of California, that the power to make it could *85 not be conferred upon Probate Courts; for, according to the doctrine of Rosenberg v. Frank, those tribunals may exercise whatever powers the legislature may, in its discretion, confer upon them, within the limits of such jurisdiction as usually pertains to Probate Courts. If, at the time the Constitution of California was adopted, the partition, by Probate Courts, among the heirs of a decedent, of undivided real estate, was unknown in the jurisprudence of this country, there would be ground, under the doctrine of Rosenberg v. Frank, to contend that no such jurisdiction could be conferred upon Probate Courts in that State. But such is not the case. In a large number of the States, as the citations by counsel of statutes and decisions show, Probate Courts were, and are, invested with power to make partition, among heirs or devisees, of estates coming within their cognizance for settlement and distribution. 1 Washburn's Real Property, 718, Bk. I, c. 13, § 7: Freeman's Cotenancy and Partition, § 550, 2d ed. The significance of this fact is not materially weakened by the circumstance that, generally, where the power of partition is or has been exercised in this country by Probate Courts, it has been by express authority of statutes which were not forbidden by constitutional provisions. The existence of such statutes, in many of the States, precludes the idea, so strongly pressed by plaintiffs' counsel, that, when the Constitution of California was adopted, partition was foreign to the probate system, as administered in this country. Such legislation, we suppose, has its origin in the belief that it is convenient, if not desirable, for all concerned in the estate of a decedent, that the same court, which supervises the final settlement of the accounts of a personal representative, and ascertains and declares the interests of heirs in such estate as may remain after the demands of creditors are satisfied, should have the power to make partition. We are not prepared to say that this belief is not well grounded. The connection between the administration, settlement, distribution, and partition of an estate is such, that the power to make partition may be justly regarded as ancillary to the power to distribute such estate, and, therefore, not alien to the probate system as it has long *86 existed and now exists in many States. For the reasons stated, and in view of the recent decisions of the highest court of California, we do not feel at liberty to hold that the legislature could not constitutionally invest Probate Courts with jurisdiction to make partition of an undivided estate among the heirs at law of the deceased.
It is proper, in this connection, to say that there is nothing in Ferris v. Higley, 20 Wall. 375, 382, upon which the plaintiffs rely, to show that partition is foreign to the probate system as administered in this country. The decision there was, that, in view of the organic act of Utah, which did not define the jurisdiction of the Probate Courts, and in view of the distribution by that act of judicial power among the various courts of that Territory, the jurisdiction of Probate Courts must be determined with reference to the general nature and character of the latter tribunals as recognized in our system of jurisprudence. An act of the territorial legislature, giving Probate Courts "original jurisdiction, both civil and criminal, and as well in chancery as at common law, when not prohibited by legislative enactment," was, therefore, held to be unconstitutional. So far from the doctrines of that case militating against the decision of the Supreme Court of California in Rosenberg v. Frank, it was said in Ferris v. Higley to be the almost uniform rule among the people who make the common law of England the basis of their jurisprudence, to have a distinct tribunal for the establishment of wills and the administration of the estates of men dying either with or without wills  which tribunals are "variously called Prerogative Courts, Probate Courts, Surrogate Courts, Orphans' Courts, &c.;" and that to these functions "have occasionally been added the guardianship of infants, and control of their property, the allotment of dower, and perhaps other powers related more or less to the same general subject."
It remains to consider whether the decree of partition is void upon grounds other than those relating to the constitutionality of the statute under which the Probate Court proceeded. The Circuit Court of the United States had no jurisdiction to set aside that decree, merely upon the ground of *87 error, nor could it refuse to give it full effect, unless the Probate Court was without jurisdiction of the case. Cooper v. Reynolds, 10 Wall. 308, 315; Gunn v. Plant, 94 U.S. 664, 669; Hall v. Law, 102 U.S. 461, 464; Marchand v. Frellsen, 105 U.S. 423, 428. And in determining the question of jurisdiction, it must be remembered that Probate Courts of California have had for many years the rank of courts of general jurisdiction, and, as said in Burroughs v. De Couts, 70 California, 361, 372, their proceedings, "within the jurisdiction conferred upon them by the law, are to be construed in the same manner and with the like intendments as the proceedings of courts of general jurisdiction, and their judgments have like force and effect as judgments of the District Courts." Probate Courts being, then, courts of superior jurisdiction, in respect to the settlement, distribution, and partition of estates coming within their cognizance, the recitals in the decree of partition unless contradicted by the record, will be presumed to be correct, and every intendment will be indulged in its support. Settlemier v. Sullivan, 97 U.S. 444, 449; Cheely v. Clayton, 110 U.S. 701, 708. With these preliminary observations as to the effect to be given to the decree and its recitals, where the decree is attacked in a collateral suit, we proceed to examine such of the objections to its validity as we deem of sufficient importance to notice.
1. It is contended that the administratrix, as such, had no interest in the partition of the decedent's estate, and could not, in that capacity, initiate proceedings therefor. Too much stress is laid upon the circumstance that the petition in the Probate Court was signed by Mrs. Hawes, as "administratrix." The petition seeks something more than a final settlement of her accounts, and a declaration of the interests of the heirs in the undistributed estate. It embraces also her claim as widow and heir, to a share in the estate remaining after the payment of debts and charges, and contains a distinct prayer that partition be had between herself and the children. It shows, as do the orders preceding the decree of partition, that she sought a settlement of her accounts as administratrix, and a final adjudication of her rights as heir at law in the estate remaining *88 in her hands. If it would have been better practice to have made partition the subject of a suit entirely separate from the proceeding for settlement and distribution, the blending of final settlement, distribution, and partition in the same petition, or in one suit, did not defeat the jurisdiction of the court or render its decree of partition void. The record shows that the question of partition was not considered or determined in the Probate Court until after it had made its decree of final settlement and distribution.
2. It is contended that proper notice was not given to the minor children of the proceedings in the Probate Court. This point is not sustained by the record of those proceedings. The decree of distribution recites that it appeared to the satisfaction of the court that due and sufficient notice of the time and place of hearing the petition had been duly given, as required by law, prior to the day set for hearing, and that the attorney appointed by the court to represent the minor children appeared at the hearing. It is also shown that this attorney was present at every step of the proceedings for partition. The decree for partition recites that it appeared to the satisfaction of the court that the commissioner appointed to make partition "gave notice to all parties interested, in all respects as prescribed by the statute in such cases." These recitals are not contradicted by anything in the record, unless it be that representation of the minor children in the proceedings for settlement, distribution, and partition, by an attorney appointed by the court, rather than by a guardian ad litem, was wholly inadequate to bring them into court. It is to be remembered that the Civil Code expressly provides, that notice of proceedings for partition may be "either personally or by public notice, as the Probate Court may direct," § 1676; and if the account presented by the personal representative be one for final settlement, and the estate be ready for distribution, "on confirmation of the final account, distribution, and partition of the estate to all entitled thereto, may be immediately had, without further notice or proceedings." § 1634. It should also be observed that if the recitals, in the decrees of distribution and partition, of due notice, be open to dispute in *89 this collateral proceeding, it does not appear that the publication was not made, in all respects, as required by the order of court, and by the code.
In this connection it is insisted that the particular mode adopted in publishing notice of the proceedings for settlement, distribution, and partition, was not sufficient, in law, to give the court jurisdiction as to the children. This position is not tenable. The order to show cause why there should not be a final settlement and distribution, followed by a partition, according to the rights of the parties, was very full and explicit; and it was served in one of the modes by which, under the local law, jurisdiction could be acquired. The mode adopted was by publication for "four successive weeks in such newspaper in the county as the court or judge shall direct." § 1539. Pearson v. Pearson, 46 California, 609, 635. The failure to repeat, in the order, the names of the minor children  whatever force that objection might have had upon a direct appeal from the decree of partition  is not a matter affecting the jurisdiction of the court over the subject-matter and the parties; for, the petition, and the order appointing an attorney to represent the minors, contained the names in full of all interested in the proceedings for settlement, distribution, and partition.
3. It is, however, insisted that the defence for the minor children  who are not shown to have had, at the time, any general or special guardian in the county or State  could only have been conducted by a guardian, and that the appearance in their behalf by an attorney, appointed by the court to represent them, did not bring them into court. This position is based upon §§ 372 and 373 of the Code of Civil Procedure. But those sections, in our opinion, have reference to civil actions as distinguished from "special proceedings." Code of Civil Procedure, §§ 20 to 23; 372-3. A suit for partition, in a Probate Court, is a special proceeding, Waterman v. Lawrence, 19 California, 210, 218; and the section which controls the determination of this question is § 1718, part of Title XI, relating to "Proceedings in Probate Courts." That section, among other things, provides that "at or before the hearing of petitions *90 and contests for the probate of wills; for letters testamentary or of administration; for sales of real estate and confirmations thereof; settlements, partitions, and distributions of estates; setting apart homesteads; and all other proceedings where all the parties interested in the estate are required to be notified thereof, the court must appoint some competent attorney at law to represent, in all such proceedings, the devisees, legatees, heirs, or creditors of the decedent, who are minors and have no general guardian in the county, or who are non-residents of the State; and may, if he deem it necessary, appoint an attorney to represent those interested, who though they are neither such minors or non-residents, are unrepresented. The order must specify the names of the parties for whom the attorney is appointed, who is thereby authorized to represent such parties in all such proceedings had subsequent to his appointment. The appearance of the attorney is sufficient proof of the service of the notice on the parties he is appointed to represent." We have not been able to find any provision requiring the appointment of guardians ad litem in probate proceedings. Without considering whether the failure to appoint a guardian ad litem for minors, where the statute requires it to be done, would vitiate the decree, and make it open to attack collaterally, it is sufficient to say that the appointment of an attorney to represent the children in the Probate Court was authorized by the statute.
These views are in conformity with the recent decision in Carpenter v. Superior Court of San Joaquin County, decided April 21, 1888, and not yet reported. One of the questions there was as to the validity of certain proceedings for the probate of a will, in which minor heirs were represented by an attorney, appointed by the court, and not by a guardian ad litem. Reliance was placed upon the section of the Civil Code, § 372, part of the title "Parties to Civil Actions," which provides that "when an infant is a party he must appear by his general guardian, if he has one; and if not, by a guardian who may be appointed by the court, in which the action is prosecuted, or by a judge thereof, or a county judge." It was held that probate proceedings were not civil actions within *91 the meaning of that title. The court said, "The thing which a guardian ad litem is appointed to do is, to `represent' the infant in the action or proceeding, Code Civil Procedure § 372, by which we understand that he is to conduct and control the proceedings on behalf of the infant. Now the attorney for minors in probate proceedings is to `represent' the minor, Code Civil Procedure § 1718, and so far as he is concerned, to conduct and control the proceedings; so that if the general provisions apply it would be possible to have two representatives of the minor in the same contest, neither of whom would be subordinate to the other. We do not think that such a result could have been intended."
There are no other questions in the case which we deem it necessary to discuss. We find no error in the judgment below, and it is
Affirmed.
MR. CHIEF JUSTICE FULLER was not a member of the court when this case was argued, and took no part in its decision.